Whitfield, J.,
delivered the opinion of the court.
The demurrer admits it to be true that “the stipulations in the ticket plaintiff never signed or assented to, and that plaintiff. never knew of their existence until recently,” etc. The ticket (made an exhibit) shows it was never signed. But the demurrer admits also that no such contract was ever “assented to.” That is the end of the argument on this point. The case of Alabama, etc., Ry. Co. v. Holmes, 75 Miss., 388, was a case which went to the ]ury on proof that such a contract was made. It was wholly out of place when cited in support of a demurrer which admits that no such contract was ever “assented to.” But, further, the demurrer admits that the employes and officers of the Louisville & Nashville R. R. Co. aided the quarantine officers in the alleged wrongful treatment, and that ‘‘ when plaintiff bought his ticket from the agent of defendant the said agent informed plaintiff that he could go through on said ticket to the city of Tallahassee without hindrance from quarantine regulations or other causes; that the quarantine regulations of no state he had to pass through *478would hinder him; that the ticket was not sold subject to quarantine regulations; that plaintiff believed and relied on these statements of the agent; that these statements were the cause of his buying said ticket and attempting the route he did when other routes were then available to him; that at the time he bought the ticket the same quarantine regulations were then in force in the State of Alabama that were in force when he reached Montgomery, and that all this the agent knew when he sold the ticket, and of all this the plaintiff was ignorant. ’ ’ All this the demurrer admits. It is perfectly manifest that this was a case for plea and proof-—not for a demurrer.

Reversed, demurrer overruled and remanded.